UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DONNA M. BRIGGS,                       
               Plaintiff-Appellant,
                 v.
CITY OF NORFOLK, a municipal
corporation, organized under the
laws of the Commonwealth of
Virginia; PAUL D. FRAIM,
individually, and officially in his
capacity as Mayor of Norfolk;
KAMALA HALLGREN LANNETTI,
individually, and officially as the
former Assistant Attorney for the
City of Norfolk; HAROLD P. JUREN,
individually, and officially as the
Assistant City Attorney for the City      No. 03-2039
of Norfolk; MELVIN HIGH,
individually, and officially as the
Chief of Police for the City of
Norfolk; JAMES BROWNLIE,
individually, and officially as a
lieutenant on the Norfolk Police
Force; ALAN BOSTJANCIC,
individually, and officially as a
Police Officer for the City of
Norfolk; MARK RAILLING,
individually, and officially as a
Police Officer of the City of
Norfolk; R. K. ABBOTT, in his
individual capacity; THOMAS
BALDWIN, in his individual capacity;
                                       
2                      BRIGGS v. CITY OF NORFOLK


TWO UNNAMED POLICE                       
OFFICERS OF THE NORFOLK POLICE
DEPARTMENT, in their individual
capacities; JAMES B. OLIVER, JR.,
individually, and as the City
Manager of the City of Norfolk;
JAYWARD HANNA, individually, and
officially as a lieutenant on the
Norfolk Police Force; THOMAS
SPRINGER, individually, and officially
as a Police Officer for the City of
Norfolk; JAMES PRENTICE,
individually, and officially as a
Police Officer for the City of
Norfolk,

                                         
                Defendants-Appellees,
                 and
LEONARD MERRITT, individually,
                        Defendant,
FEDERAL BUREAU OF INVESTIGATION,
                  Party in Interest,
WACHOVIA BANK,
                           Garnishee,


THE CITY OF VIRGINIA BEACH;
EVERETT A. MARTIN, JR., Judge of
the Circuit Court for the City of
Norfolk; PATRICK NORSK; BETTY
BLACK; CHARLES CLOUD, Honorable;
MASON C. ANDREWS; DEBBIE MILLER;
                                         
                      BRIGGS v. CITY OF NORFOLK                 3


EUGENE REAGAN; MARVIN D. MILLER;       
CLIENTS AND PROSPECTIVE
CLIENTS OF THE LAW OFFICES OF
MARVIN D. MILLER; LAW OFFICES OF
MARVIN D. MILLER; LOUIS N.             
JOYNES, II; JOYNES & GAIDIES LAW
GROUP, PC; DALE GAUDING; DEREK
YOUNG,
                           Movants.
                                       
DONNA M. BRIGGS,                       
               Plaintiff-Appellant,
                 v.
CITY OF NORFOLK, a municipal
corporation, organized under the
laws of the Commonwealth of
Virginia; PAUL D. FRAIM,
individually, and officially in his
capacity as Mayor of Norfolk;
KAMALA HALLGREN LANNETTI,
individually, and officially as the              No. 03-2265
former Assistant Attorney for the
City of Norfolk; HAROLD P. JUREN,
individually, and officially as the
Assistant City Attorney for the City
of Norfolk; MELVIN HIGH,
individually, and officially as the
Chief of Police for the City of
Norfolk; JAMES BROWNLIE,
individually, and officially as a
lieutenant on the Norfolk Police
Force; ALAN BOSTJANCIC,
                                       
4                      BRIGGS v. CITY OF NORFOLK


individually, and officially as a        
Police Officer for the City of
Norfolk; MARK RAILLING,
individually, and officially as a
Police Officer of the City of
Norfolk; R. K. ABBOTT, in his
individual capacity; THOMAS
BALDWIN, in his individual capacity;
TWO UNNAMED POLICE
OFFICERS OF THE NORFOLK POLICE
DEPARTMENT, in their individual
capacities; JAMES B. OLIVER, JR.,
individually, and as the City
Manager of the City of Norfolk;
JAYWARD HANNA, individually, and
officially as a lieutenant on the
Norfolk Police Force; THOMAS

                                         
SPRINGER, individually, and officially
as a Police Officer for the City of
Norfolk; JAMES PRENTICE,
individually, and officially as a
Police Officer for the City of
Norfolk,
                Defendants-Appellees,
                 and
LEONARD MERRITT, individually,
                        Defendant,
FEDERAL BUREAU OF INVESTIGATION,
                  Party in Interest,
WACHOVIA,
                           Garnishee,


THE CITY OF VIRGINIA BEACH;
EVERETT A. MARTIN, JR., Judge of
                                         
                     BRIGGS v. CITY OF NORFOLK                5


the Circuit Court for the City of      
Norfolk; PATRICK NORSK; BETTY
BLACK; CHARLES CLOUD, Honorable;
MASON C. ANDREWS; DEBBIE MILLER;
CLIENTS AND PROSPECTIVE
CLIENTS OF THE JOYNES & GAIDIES
LAW GROUP, PC; LAW OFFICES OF          
MARVIN D. MILLER; LOUIS N.
JOYNES, II; JOYNES & GAIDIES LAW
GROUP, PC; DALE GAUDING; DEREK
YOUNG,
                            Movants.
                                       
           Appeals from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                          (CA-98-288-2)

                    Submitted: March 1, 2004

                     Decided: March 19, 2004

      Before MOTZ, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Donna M. Briggs, Appellant Pro Se. Alan Brody Rashkind, Krista
Ann Griffith, James Arthur Cales, III, FURNISS, DAVIS, RASH-
KIND & SAUNDERS, Norfolk, Virginia; Catherine Crooks Hill,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Rich-
mond, Virginia, for Appellees.
6                      BRIGGS v. CITY OF NORFOLK
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   In these consolidated appeals, Donna M. Briggs appeals from the
orders of the district court finding her in civil contempt of a protective
discovery order and imposing both monetary sanctions and coercive
incarceration to compel her compliance with that order. Finding no
error, we affirm.*

   The Federal Rules of Civil Procedure confer on a district court the
explicit authority to seal discovery materials. See Fed. R. Civ. P.
26(c). Such action will only be reversed for an abuse of discretion.
Keyes v. Lenoir Rhyne College, 552 F.2d 579, 581 (4th Cir. 1977). It
is undisputed that the discovery materials in question contained confi-
dential employment and medical records of Defendants’ employees.
Under these circumstances, we cannot conclude that the district court
abused its discretion in sealing the discovery materials and requiring
the return of the materials to Defendants at the close of litigation.

   We likewise conclude that Briggs’ refusal to return the materials
to Defendants amounted to an ongoing contempt of the district court’s
protective order and that the court was within its discretion to impose
monetary sanctions. See In re Howe, 800 F.2d 1251, 1252 (4th Cir.
1986). To the degree that Briggs claims error with regard to the dis-
trict court’s use of coercive incarceration, her release from incarcera-
tion renders such a claim moot. See Leonard v. Hammond, 804 F.2d

  *Although these appeals were interlocutory in nature when filed, the
district court’s action purging Briggs of her contempt and removing the
case from its active docket, see Briggs v. Norfolk, No. 98-288 (E.D. Va.
Dec. 19, 2003), renders the matters ripe for review. See Equipment Fin.
Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345 (4th Cir. 1992)
(holding that once district court enters final judgment, a previously filed
and premature notice of appeal confers jurisdiction on court of appeals).
                      BRIGGS v. CITY OF NORFOLK                       7
838, 842 (4th Cir. 1986) (noting that case becomes moot "when the
issues presented are no longer live or the parties lack a cognizable
interest in the outcome"); see generally Fawcett v. McRoberts, 326
F.3d 491, 494 (4th Cir. 2003); Broughton v. North Carolina, 717 F.2d
147, 148-49 (4th Cir. 1983).

    Finally, we conclude that the district court’s order imposing a pre-
filing injunction is supported by the record. Briggs’ contumacious
behavior and vexatious manner of litigation left the court with no
other means to control its docket. Accordingly, we find no error. See
Graham v. Riddle, 554 F.2d 133, 134-35 (4th Cir. 1977).

   We affirm the judgment of the district court. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED